 
 
I 
108th CONGRESS
2d Session
H. R. 4213 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2004 
Mr. Simmons (for himself, Mrs. Johnson of Connecticut, Mr. Shays, Ms. DeLauro, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide uniform criteria for the administrative acknowledgment and recognition of Indian tribes, and for other purposes. 
 
 
1.Uniform criteria for administrative acknowledgment and recognition of Indian tribes
(a)In GeneralFederal acknowledgment or recognition shall not be granted to an Indian tribe unless the Indian tribe has met all of the criteria listed in part 83 of title 25, Code of Federal Regulations, as in effect on January 1, 2004. When issuing proposed findings and final determinations on Federal acknowledgment or recognition of an Indian tribe, the Secretary of the Interior shall publish in the Federal Register detailed findings on each of those criteria. Such findings shall be accompanied by a report under part 83 of title 25, Code of Federal Regulations as in effect on January 1, 2004. This section shall apply to all petitions regarding which such findings and report have not been issued as of the date of the enactment of this Act.
(b)Prohibition on modification of regulationsSecretary of the Interior may not modify, amend, nulify, or change in any way the criteria listed in part 83 of title 25, Code of Federal Regulations, as in effect on January 1, 2004. 
2.Repeal of revolving door exemptionSection 104(j) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450i(j)) is repealed. 
 
